Feuerstein, J.P.,
concurs in part and dissents in part and votes to (1) dismiss the appeal from so much of the order as granted, on consent, that branch of the defendants’ motion which was for summary judgment dismissing the causes of action based on Labor § 240 (1) and § 241 (6) insofar as asserted against the defendant Irving Realty Group, Inc., (2) reverse the order insofar as reviewed, (3) deny that branch of the defendants’ motion which was for summary judgment dismissing the causes of action based on Labor Law § 240 (1) and § 241 (6) insofar as asserted against the defendants Albert Simons III and Theodora Simons, and (4) grant the* cross motion, with the following memorandum in which Friedmann, J., concurs: I find the Khela case (Khela v Neiger, 85 NY2d 333 [1995]) to be distinguishable from the present case, and therefore, I believe the majority’s reliance upon that case is misplaced. In Khela, there was no indication of the number of families that were actually residing in the building at the time of the accident. The determination as to whether the building in question was being used for a commercial purpose or a strictly residential purpose as a one- or two-family dwelling must depend upon how many families resided in the building at the time of the accident in addition to the purpose of the renovation. Here, while the purpose of the renovation was to convert the multiple dwelling into a one- or two-family dwelling, at the time of the accident the property was still being used for a commercial purpose and housed at least three families. To hold otherwise *856would allow owners of multiple dwellings to simply declare an intent to convert the property to a one- or two-family dwelling entitling them to claim the exemption for an unlimited amount of time. Accordingly, I would hold that the Simons were not entitled to the benefit of the exemption (see Yurkovich v Kvarner Woodworking, 289 AD2d 183 [2001]).